By Law, C. J., Sherman and Pitkin, JJ.
On inquiry, it does not appear that this juror was any way interested in the event of this cause, nor that there is any controversy subsisting between him and the plaintiffs respecting the account found in said Caldwell’s book, nor that anything said respecting that account had influence with the jury in giving their verdict; and the book containing the account referred to was in the plaintiffs’ hands, and by them exhibited on the trial; therefore, it must be presumed they knew the contents of it; and .if they had any exception to the juror, they ought to have challenged him before the trial; but as there appears no ground for a principal challenge, the objection ought not now to be admitted, to set aside the verdict.